DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1-9 is/are pending in this application.
In view of the amendments filed 12/04/2020, the previous rejection to claim(s) 1-9 under 35 U.S.C. 103 is/are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Andrew T. Harry (Reg. 56,959) on 02/08/2021.

The application has been amended as follows: 

1. (Currently Amended) An information processing apparatus operable as one of a plurality of nodes in a multilayer full mesh system, the multilayer full mesh system including a plurality of layers, each layer including a plurality of spine switches, a plurality of leaf switches, and a plurality of information processing apparatuses, the information processing apparatus comprising: 

a processor coupled to the memory and configured to: 
perform first all-reduce communication between the information processing apparatus and a first information processing apparatus via a first leaf switch, the first information processing apparatus being any one of the plurality of information processing apparatuses in a first layer, the first leaf switch being coupled to the information processing apparatus and the first information processing apparatus in the first layer, the first layer being any one of the plurality of layers; 
in response to a result of the first all-reduce communication, perform second all-reduce communication and third all-reduce communication, the second all-reduce communication being all-reduce communication between the information processing apparatus and a second information processing apparatus coupled to a second leaf switch included in the first layer same as the first leaf switch, the second information processing apparatus being one of the plurality of information processing apparatuses in the first layer, the third all-reduce communication being all-reduce communication between the information processing apparatus in the first layer and a third information processing apparatus in a second layer different from the first layer via a spine switch, the third information processing apparatus being one of the plurality of information processing apparatuses in the second layer, the spine switch being coupled to both the first leaf switch in the first layer and a third leaf switch coupled to the third2PATENTFujitsu Reference No.: 17-00197 Application Serial No.: 16/368,864information processing apparatus in the second layer; and 
in response to the performing of the second all-reduce communication and the third all-reduce communication, transmit a result a result of the third all-reduce communication to the first information processing apparatus in the first layer via the first leaf switch.

	2. (Currently Amended) The information processing apparatus according to claim 1, wherein: 
the performing of the second all-reduce communication is performed by using the result of the first all-reduce communication, and 
the performing of the third all-reduce communication is performed by using [[a]] the result of the second all-reduce communication.  

3. (Currently Amended) The information processing apparatus according to claim 1, wherein: 
the performing of the third all-reduce communication is performed by using the result of the first all-reduce communication, and 
the performing of the second all-reduce communication is performed by using [[a]] the result of the third all-reduce communication.

5. (Currently Amended) An information processing method executed by a processor included in an information processing apparatus operable as one of a plurality of nodes in a multilayer full mesh system, the multilayer full mesh system including a plurality of spine switches, a plurality of leaf switches, and a plurality of information processing apparatuses, the method comprising: 
performing first all-reduce communication between the information processing apparatus and a first information processing apparatus via a first leaf switch, the first information processing apparatus being any one of the plurality of information processing apparatuses in a first layer, the first leaf switch being coupled to the information processing apparatus and the first information processing apparatus in the first layer, the first layer being any one of the plurality of layers; 
e switch, the third information processing apparatus being one of the plurality of information processing apparatuses in the second layer, the spine switch being coupled to both the first leaf switch in the first layer and a third leaf switch coupled to the third information processing apparatus in the second layer; and 
in response to the performing of the second all-reduce communication and the third all-reduce communication, transmitting a result a result of the third all-reduce communication to the first information processing apparatus in the first layer via  the first leaf switch.

6. (Currently Amended) The information processing method according to claim 5, wherein: 
the performing of the second all-reduce communication is performed by using the result of the first all-reduce communication, and 
the performing of the third all-reduce communication is performed by  using [[a]] the result of the second all-reduce communication.  

7. (Currently Amended) The information processing method according to claim 5, wherein: 

the performing of the second all-reduce communication is performed by using [[a]] the result of the third all-reduce communication.

9. (Currently Amended) A non-transitory computer-readable recording medium storing a program that causes a processor included in an information processing apparatus to execute a process, the information processing apparatus being operable as one of a plurality of nodes in a multilayer full mesh system, the multilayer full mesh system including a plurality of layers, each layer including a plurality of spine switches, a plurality of leaf switches, and a plurality of information processing apparatuses, the process comprising: 
performing first all-reduce communication between the information processing apparatus and a first information processing apparatus via a first leaf switch, the first information processing apparatus being any one of the plurality of information processing apparatuses in a first layer, the first leaf switch being coupled to the information processing apparatus and the first information processing apparatus in the first layer, the first layer being any one of the plurality of layers; 
in response to a result of the first all-reduce communication, performing second all-reduce communication and third all-reduce communication, the second all-reduce communication being all-reduce communication between the information processing apparatus and a second information processing apparatus coupled to a second leaf switch included in the first layer same as the first leaf switch, the second information processing apparatus being one of the plurality of information processing apparatuses in the first layer, the third all-reduce communication being all-reduce communication between the information processing apparatus in the first layer and a third information processing apparatus in a second layer different from the first layer via a spine switch, e switch being coupled to both the first leaf switch in the first layer and a third leaf switch coupled to the third information processing apparatus in the second layer; and 
in response to the performing of the second all-reduce communication and the third all-reduce communication, transmitting a result a result of the third all-reduce communication to the first information processing apparatus in the first layer via the first leaf switch.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “the multilayer full mesh system including a plurality of layers, each layer including a plurality of spine switches, a plurality of leaf switches, and a plurality of information processing apparatuses” and “perform first all-reduce communication between the information processing apparatus and a first information processing apparatus …, the first information processing apparatus being any one of the plurality of information processing apparatuses in a first layer” and “the first layer being any one of the plurality of layers” and “in response to a result of the first all-reduce communication, perform second all-reduce communication and third all-reduce communication, the second all-reduce communication being all-reduce communication between the information processing apparatus and a second information processing apparatus …, the second information processing apparatus being one of the plurality of information processing apparatuses in the first layer, the third all-reduce communication being all-reduce communication between the information processing apparatus in the first layer and a third information processing apparatus in a second layer different from the first layer via a spine switch, the third information processing apparatus being one of the plurality of information processing apparatuses in the second layer, the spine switch being coupled to both the first leaf switch in the first layer and a third leaf switch coupled to the third2PATENTFujitsu Reference No.: 17-00197 Application Serial No.: 16/368,864information processing apparatus in the second layer” (claims 1, 5, and 9) filed 12/04/2020 have overcome the previous 103 rejection. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Miwa et al. (US 2015/0334035 A1) (previously cited), which is directed to Apparatus and method for collective communication in a parallel computer system; and teaches a multi-layer full mesh system comprising of layers each including nodes, leaf switches, and spine switches (Fig. 42). However, Miwa does not teach performing all-reduce operation;
Faraj et al. (US 2013/0151713 A1) (previously cited), which is directed to Performing an allreduce operation on a plurality of compute nodes of a parallel computer; and teaches a compute node 1 performs first iteration of allreduce operation to compute node 5 in a logical ring in the X direction and second iteration of allreduce operation to compute node 2 in a logical ring in the Y direction and compute node 3 in a logical ring in the Z direction(Fig. 6B-D, [0066], [0070]). However, Faraj teaches the allreduce operation is limited to compute nodes in a logical ring. Therefore, Faraj does not teach to perform the iteration of allreduce operations to all compute nodes; and 
Chapelle et al. (US 2013/0290223 A1) (previously cited), which is directed to Method and system for distributed machine learning; and teaches a node transmits results of allreduce operations to other nodes (Figs. 3-4, [0040]-[0041]). However, Chepelle does not teach to perform allreduce operations to all compute nodes; and
Archer et al. (US 2010/0185718 A1), which is directed to Performing process migration with allreduce operations; and teaches all compute nodes of a specific partition perform a first allreduce 

Neither Miwa, Faraj, Chapelle, nor Archer, taken alone or in any reasonable combination, teach the claims as amended, “the multilayer full mesh system including a plurality of layers, each layer including a plurality of spine switches, a plurality of leaf switches, and a plurality of information processing apparatuses” and “perform first all-reduce communication between the information processing apparatus and a first information processing apparatus …, the first information processing apparatus being any one of the plurality of information processing apparatuses in a first layer” and “the first layer being any one of the plurality of layers” and “in response to a result of the first all-reduce communication, perform second all-reduce communication and third all-reduce communication, the second all-reduce communication being all-reduce communication between the information processing apparatus and a second information processing apparatus …, the second information processing apparatus being one of the plurality of information processing apparatuses in the first layer, the third all-reduce communication being all-reduce communication between the information processing apparatus in the first layer and a third information processing apparatus in a second layer different from the first layer via a spine switch, the third information processing apparatus being one of the plurality of information processing apparatuses in the second layer, the spine switch being coupled to both the first leaf switch in the first layer and a third leaf switch coupled to the third2PATENTFujitsu Reference No.: 17-00197 Application Serial No.: 16/368,864information processing apparatus in the second layer” (claims 1, 5, and 9) in conjunction with other limitations recited in the claims.
	Therefore claims 1-9 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/T.H.N./Examiner, Art Unit 2478       

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478